DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The terminal disclaimer for U.S. Patent No. 10820340 filed 3/9/2022 has been received.  The double patenting rejections have been dropped and claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1:
U.S. Publication No. 2014/0328302 to Park et al disclose in Figures 1-3, 11-13 a method (performed by eNB), comprising:
Facilitating (Sections 0058-0059), by a network equipment (eNB) comprising a processor (processor 13), sending a reference signal (CRS) to a user equipment (UE).  eNB sends a CRS to UE.  
In response to the sending the reference signal, facilitating (Sections 0058-0059), by the network equipment, receiving channel state data (CSI) associated with a feedback channel from the user equipment, wherein the channel state data comprises an … channel quality value (CQI) representative of a first  … channel quality of first sub band communications (sub band communications on which UE performs CSI measurement).  UE determines a CSI of each of the sub bands (Section 0120) from the CRS, and feeds back the CSI of each of the sub bands to eNB on a feedback channel.  The CSI comprises a CQI, PMI, and/or RI.  The sub band communications on which UE performs CSI measurements read on the claimed “first sub band communications”.  
…
scheduling grant (E-PDCCH for control information) to be used to schedule second sub band communications (sub bands for E-PDCCH control information and sub bands for PDSCH data) by the network equipment.  eNB receives the CSI of each of the sub bands from UE.  eNB then selects the sub bands with the highest CSI and sends an E-PDCCH and corresponding PDSCH to UE on the sub bands with the highest CSI (Sections 0128, 0129, 0153), wherein the E-PDCCH includes a DCI that indicates in which sub bands the E-PDCCH and PDSCH are located (Sections 0123, 0143).  Figure 11: E-PDCCH includes a DCI that schedules E-PDCCH to be sent in sub band N and schedules PDSCH to be sent in sub bands N and N+1 (Sections 0123, 0143).  The sub bands for E-PDCCH control information and sub bands for PDSCH data read on the claimed “second sub band communications”.  The sub band communications on which UE performs CSI measurements (claimed “first sub band communications”) are different from the sub bands for E-PDCCH control information and sub bands for PDSCH data (claimed “second sub band communications”) since eNB uses the CSI measurements of the sub band communications on which UE performs CSI measurements (claimed “first sub band communications”) to determine sub bands with the highest CSI to transmit the E-PDCCH control information and PDSCH data, which are a new and different set of communications (claimed “second sub band communications”) from the communications used to perform CSI measurements.  Refer to Sections 0046-0053, 0055-0059, 0117-0167.
Park et al do not disclose …receiving channel state data associated with a feedback channel from the user equipment, wherein the channel state data comprises an average channel quality value representative of a first average channel quality of first sub band communications; …, … determining, by the wireless network device, a number of scheduling grants to be used to schedule second sub band communications by the network equipment.  
U.S. Publication No. 2018/0310320 to Gibson et al disclose in Figures 1-11 wherein a network node 22 receives a plurality of CQI reports from a wireless device 16, wherein each CQI report indicates average channel quality value representative of a first average channel quality of first sub band communications”).  Network node 22 then determines the sub bands having a channel quality variance lower than a first threshold and an average channel quality greater than a second threshold, and then sends downlink control channels PDCCHs (claimed “number of scheduling grants”) on the determined sub bands to wireless device 16.  For example in Figures 6,7:  Network node 22 determines that only two of the sub bands, sub bands 2 and 3, have channel quality variance lower than a first threshold of 0.2 and an average channel quality greater than a second threshold of 1.00; so network node 22 sends two PDCCHs (claimed “number of scheduling grants”, which is two), one on each of sub bands 2 and 3, to wireless device 16.  For example in Figure 11: Network node 22 determines that sub bands can only be chosen if they meet the quality criteria in a majority of consecutive measurement periods, which only includes sub bands 0, 3, and 6; so network node 22 sends three PDCCHs (claimed “number of scheduling grants”, which is three), one on each of sub bands 0, 3, and 6, to wireless device 16.  The sub band communications on which wireless device 16 performs CQI measurements read on the claimed “first sub band communications” and the sub band communications on the sub bands with the best channel quality read on the claimed “second sub band communications”.  The sub band communications on which wireless device 16 performs CQI measurements (claimed “first sub band communications”) are different from the sub band communications on the sub bands with the best channel quality (claimed “second sub band communications”) since network node 22 uses the CQI measurements of the sub band communications on which wireless device 16 performs CQI measurements (claimed “first sub band communications”) to determine sub bands with the best channel quality for sub band communications, which are a new and different set of communications (claimed “second sub band communications”) from the communications used to perform CQI measurements.  Refer to Sections 0003-0014, 0031-0052.  
based on the channel state data, obtaining, by the network equipment, a result of an averaging of the channel quality data, the result comprising data representative of a second average channel quality of the first sub band communications; and based on the second average channel quality, determining, by the network equipment, a number of scheduling grants to be used to schedule second sub band communications by the network equipment”, and can be logically combined with Park et al and Gibson et al. 

Independent claim 8:
U.S. Publication No. 2014/0328302 to Park et al disclose in Figures 1-3, 11-13 a system (performed by UE), comprising: 
A processor (processor 13).
A memory (memory 24) that stores executable instructions that, when executed by the processor (processor 13 executes the instructions stored by memory 24 to perform UE functions), facilitate performance of operations, comprising:
Based on receiving a reference signal (Sections 0058-0059, CRS), sending (Sections 0058-0059), via a feedback channel, channel state data (CSI) to a base station, wherein the channel state data comprises a first … channel quality value (CQI) representative of a first … channel quality of a sub band communications (sub band communications on which UE performs CSI measurement).  eNB sends a CRS to UE.  UE determines a CSI of each of the sub bands (Section 0120) from the CRS, and feeds back the CSI of each of the sub bands to eNB on a feedback channel.  The CSI comprises a CQI, PMI, and/or RI.  The sub band communications on which UE performs CSI measurements read on the claimed “sub band communications”.  
…
downlink control channel (E-PDCCH for control information) to be utilized for the sub band communication (sub bands for E-PDCCH control information and sub bands for PDSCH data, which are determined from the sub band communication on which UE perform CSI measurement).  eNB receives the CSI of each of the sub bands from UE.  eNB selects the sub band with the highest CSI and sends an E-PDCCH and corresponding PDSCH to UE on the sub band with the highest CSI (Sections 0128, 0129, 0153), wherein the E-PDCCH includes a DCI that indicates in which sub bands the E-PDCCH and PDSCH are located (Sections 0123, 0143).  Figure 11: E-PDCCH includes a DCI that schedules E-PDCCH to be sent in sub band N and schedules PDSCH to be sent in sub bands N and N+1 (Sections 0123, 0143).  
Receiving channel data in accordance with a scheduling grant (E-PDCCH for control information) generated by the base station.  UE receives the E-PDCCH in sub bands allocated for the E-PDCCH and receives the PDSCH in sub bands allocated for the PDSCH.  Figure 11: E-PDCCH includes a DCI that schedules E-PDCCH to be sent in sub band N and schedules PDSCH to be sent in sub bands N and N+1, so UE receives the E-PDCCH in sub band N and receives the PDSCH in sub bands N and N+1 (Sections 0123, 0143).  
In response to the receiving the downlink control channel …, decoding the downlink control channel to determine a sub band resource allocation (sub bands for E-PDCCH control information and sub bands for PDSCH data) associated with the sub band communication (E-PDCCH control information and PDSCH data; sub bands for E-PDCCH control information and sub bands for PDSCH data are associated with E-PDCCH control information and PDSCH data, respectively).  UE determines from the DCI in the E-PDCCH in which sub bands the E-PDCCH and PDSCH are located.  Figure 11: E-PDCCH includes a DCI that schedules E-PDCCH to be sent in sub band N and schedules PDSCH to be sent in sub bands N and N+1, so UE determines from the E-PDCCH that the E-PDCCH is located in sub band N and 
Park et al do not disclose based on a reference signal, sending, via a feedback channel, channel state data to the base station, wherein the channel state data comprises a first average channel quality value representative of a first average channel quality of a sub band communication; … in response to the sending the channel state data, receiving, from the base station, downlink control channels to be utilized for the sub band communication; receiving channel data in accordance with a number of scheduling grants generated by the base station; and in response to the receiving the downlink control channels …, decoding the downlink control channels to determine a sub band resource allocation associated with the sub band commination. 
 	U.S. Publication No. 2018/0310320 to Gibson et al disclose in Figures 1-11 wherein a network node 22 receives a plurality of CQI reports from a wireless device 16, wherein each CQI report indicates a CQI of each sub band; the CQI includes an average channel quality of each sub band such as in Figure 7 (claimed “wherein the channel state data comprises a first average channel quality value representative of a first average channel quality of a sub band communication”).  Network node 22 then determines the sub bands having a channel quality variance lower than a first threshold and an average channel quality greater than a second threshold, and then sends downlink control channels PDCCHs (claimed “number of scheduling grants”, “downlink control channels”) on the determined sub bands to wireless device 16.  For example in Figures 6,7:  Network node 22 determines that only two of the sub bands, sub bands 2 and 3, have channel quality variance lower than a first threshold of 0.2 and an average channel quality greater than a second threshold of 1.00; so network node 22 sends two PDCCHs (claimed “number of scheduling grants”, which is two; claimed “downlink control channels”), one on each of sub bands 2 and 3, to wireless device 16.  For example in Figure 11: Network node 22 determines that sub bands can only be chosen if they meet the quality criteria in a majority of consecutive measurement number of scheduling grants”, which is three; claimed “downlink control channels”), one on each of sub bands 0, 3, and 6, to wireless device 16.  Refer to Sections 0003-0014, 0031-0052.  

However, none of the prior art disclose the limitation “…based on the channel state data, generating a second average channel quality value associated with a second average channel quality of the sub band communication; … and in response to receiving the downlink control channels, and the second average channel quality, decoding the downlink control channels to determine a sub band resource allocation associated with the sub band communication”, and can be logically combined with Park et al and Gibson et al. 

Independent claim 15:
U.S. Publication No. 2018/0310320 to Gibson et al disclose in Figures 1-11 disclose a non-transitory machine-readable medium (memory 28), comprising executable instructions that, when executed by a processor (processor 30; processor 30 executes the instructions stored by memory 28 to perform network node 22 functions), facilitate performance of operations (performed by network node 22), comprising:
… a mobile device (wireless device 16) via a network.
… facilitating receiving channel state data (CQI reports), associated with a feedback channel, from the mobile device, wherein the channel state data comprises a first average channel quality value (average channel quality) representative of a first average channel quality of first sub bands (sub bands on which UE performs CQI measurement).  Figures 6-7: wireless device 16 determines the CQI of each sub band 0-7, which includes the average channel quality (claimed “average channel quality value”) of each sub band 0-7.  Wireless device then sends the CQI reports to network node 22 on a feedback 
In response to the receiving the channel state data:
…
Determining a first physical downlink control channel (a PDCCH) and a second physical downlink control channel (another PDCCH) to be used to schedule second sub bands different than the first sub bands.  Based on the CQI reports, network node 22 determines the sub bands having a channel quality variance lower than a first threshold in Figure 6 and an average channel quality greater than a second threshold in Figure 7.  Network node 22 then sends downlink control channels PDCCHs on the determined sub bands to wireless device 16.  For example in Figures 6,7:  Network node 22 determines that only two of the sub bands, sub bands 2 and 3, have channel quality variance lower than a first threshold of 0.2 and an average channel quality greater than a second threshold of 1.00; so network node 22 sends two PDCCHs, one PDCCH on sub band 2 (claimed “first physical downlink control channel”) and one PDDCH on sub band 3 (claimed “second physical downlink control channel”), to wireless device 16.  Also, sub bands 2,3 (claimed “second sub bands”) are different than the sub bands 0-7 (claimed “first sub bands”) (claimed “…to schedule second sub bands different than the first sub bands”).  For example in Figure 11: Network node 22 determines that sub bands can only be chosen if they meet the quality criteria in a majority of consecutive measurement periods, which only includes sub bands 0, 3, and 6; so network node 22 sends three PDCCHs, one PDCCH on sub band 0 (claimed “first physical downlink control channel”), one PDDCH on sub band 3 (claimed “second physical downlink control channel”), and one PDCCH on sub band 6, to wireless device 16.  Also, sub bands 0,3,6 (claimed “second sub bands”) are different than the sub bands 0-7 (claimed “first sub bands”) (claimed 
…scheduling the second sub bands in accordance with a group of channels comprising the first physical downlink control channel and the second physical downlink control channel.  Each PDCCH is used to schedule sub bands for PDCCH and PDSCH transmissions (Sections 0006-0007, refer also to Park et al rejection below).  For example in Figures 6,7:  Network node 22 sends to wireless device 16 a PDCCH on sub band 2 and a PDDCH on sub band 3; since each PDCCH is used to schedule sub bands for PDCCH and PDSCH transmissions, network node 22 sends the PDCCH and PDSCH according to the PDCCH on sub band 2 and sends the PDCCH and PDSCH according to the PDCCH on sub band 3 to wireless device 16.  For example in Figure 11: Network node 22 sends to wireless device 16 a PDCCH on sub band 0, a PDCCH on sub band 3, and a PDDCH on sub band 6; since each PDCCH is used to schedule sub bands for PDCCH and PDSCH transmissions, network node 22 sends the PDCCH and PDSCH according to the PDCCH on sub band 0, sends the PDCCH and PDSCH according to the PDCCH on sub band 3, and sends the PDCCH and PDSCH according to the PDCCH on sub band 6, to wireless device 16.  Refer to Sections 0003-0014, 0031-0052.  
Gibson et al do not disclose facilitating sending a reference signal to a mobile device via a network; and in response to the sending, facilitating receiving channel state data, associated with a feedback channel, from the mobile device.  
U.S. Publication No. 2014/0328302 to Park et al disclose in Figures 1-3, 11-13 that eNB sends a CRS to UE and then UE estimates channel state from the CRS and feeds back a CSI, comprising a CQI, PMI, and/or RI, to eNB, on a feedback channel (Sections 0058-0059; claimed “facilitating sending a reference signal to a mobile device via a network; and in response to the facilitating the sending, facilitating receiving channel state data, associated with a feedback channel, from the mobile device”).  

However, none of the prior art disclose the limitation “…averaging a second average channel quality of the first sub bands resulting in a second average channel quality value, … and based on the second average channel quality of the first sub bands, scheduling the second sub bands in accordance with a group of channels comprising the first physical downlink control channel and the second physical downlink control channel”, and can be logically combined with Gibson et al and Park et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20090006925 to Pan et al disclose in Figures 1-6 a method of feedback in a wireless transmit receive unit includes providing a PMI, error checking the PMI to produce an error .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 14, 2022